Citation Nr: 1744762	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the United States Army from November 1973 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran is currently incarcerated.  He requested a videoconference hearing before the Board in his September 2011 substantive appeal, and again in September 2012 in another VA Form 9.  A videoconference hearing was scheduled at the RO for December 2012, however, the Veteran was unable to attend because of his incarceration.  Pursuant to a May 2014 Board remand, further efforts were made to schedule a hearing for the Veteran, however, the prison would not transport the Veteran to the RO for the videoconference hearing nor allow the teleconference to take place at the prison.  Accordingly, in January 2016 VA sent a letter to the Veteran informing him of other options for presenting evidence in lieu of a hearing.  The Veteran was granted an extension of 60 days to submit evidence to the Board and he submitted additional evidence during this time.  

In December 2015, the Veteran revoked his Power of Attorney that had appointed Mary M. Long, an attorney, as his representative.  The Veteran also submitted a Pro Se Election Form that expressed his desire to represent himself.  The Board finds that the Veteran properly revoked the attorney's representation.  See 38 C.F.R. § 14.631(f)(1) (2016).  He is currently unrepresented.  However, in a written statement from August 2017, the Veteran expressed a desire to be represented by a veteran's service organization.  The Veteran has not filed a VA Form 21-22/21-22a, however, he is encouraged to do so to designate another individual or accredited service organization as his representative. 

The Board has previously remanded this claim twice, in May 2014 and October 2016, for additional development.    

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's appeal must be remanded for further development to ensure that there is a complete record upon which to decide the Veteran's appeal and so that he is afforded every possible consideration. 

The Board notes that the Veteran most recently underwent a VA examination regarding the severity of his service-connected PTSD in June 2011.  The evidence of record indicates that the Veteran's condition may have worsened since the evaluation he underwent approximately six years ago.  The Veteran has reported a worsening of symptoms.  In an August 2017 statement, the Veteran stated that as a result of his worsening PTSD, his medication had been increased.  His reported symptoms are depression, panic attacks four to five times a week, nightmares, only sleeping one to two hours at night, dizziness, night sweats, fatigue, teeth grinding, as well as impairment of short and long-term memory, and an inability to work.  

Medical evidence supports the Veteran's contentions of worsening PTSD.  Medical records confirm that the Veteran has visited the Joseph Harp Correctional Center medical clinic on several occasions between 2011 and 2016 with complaints of anxiety, panic attacks, sleeplessness, nightmares, night sweats, shortness of breath, and head and chest pain.  A physical examination from July 2011 indicated that the Veteran was suffering from unpredictable chest pains related to stress, not exertion, four to five times per week.  The physician indicated that the symptoms were related to panic.  In October 2011, a prison physician reported that the Veteran needed treatment for anxiety, rather than pain medication, for his head and chest pain.  In May 2012, a prison physician noted that the Veteran has a "significant anxiety disorder."

In October 2016, the Board remanded this case to the RO for further development.  The RO was directed to undertake appropriate efforts to schedule the Veteran for an examination to determine the current level of severity of his service-connected PTSD.  This examination never took place.  

The Board finds that while the RO attempted to schedule the Veteran for a VA examination, including contacting the correctional facility at which the Veteran is incarcerated to inquire about transportation, the RO has not made all required efforts to attempt to examine the Veteran.  Because the Board's directives have not been substantially complied with, the case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new medical examination to fulfill its duty to assist the Veteran in the development of his claim.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).    

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  The Court has held that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

While the duty to furnish a medical examination to an incarcerated Veteran is not absolute, when VA is unable to obtain an examination in such circumstances, VA must outline the efforts that were made to provide that examination.  In this regard, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The Veteran's claims file reveals that the RO contacted the Joseph Harp Correctional Center, as well as the Oklahoma Department of Corrections, regarding arranging an examination for the Veteran.  The RO was informed that the prison would not transport the Veteran to an outside VA examination nor allow a VA examiner to come to the facility to examine the Veteran.  Accordingly, the RO concluded that a VA examination could not be conducted, and it readjudicated the Veteran's claim, denying the Veteran an increased rating for his PTSD.    

The Board finds that the VA has not satisfied its duty to assist the Veteran in obtaining a medical examination.  There is no indication that the RO attempted to coordinate with prison authorities to arrange for medical personnel at the prison to perform the required examination.  As such, the Veteran should be afforded another chance at a VA examination while he is incarcerated.  On remand, the RO should contact the correctional facility at which the Veteran is incarcerated and request that the medical personnel on-site conduct an examination according to VA examination guidelines.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran VA Form 21-22/21-22a to assist him in designating a veteran's service organization as his representative, if he so chooses.    

2.  The RO should confer with prison officials at the Joseph Harp Correctional Center and/or the Oklahoma Department of Corrections to arrange for an on-site prison physician to examine the Veteran in connection with his claim.  The physician should specifically determine the current level of severity of his service-connected PTSD, including any occupational or functional impairment. 

The RO should furnish the physician with the appropriate VA work sheets and guidelines for evaluating the Veteran's claimed worsening of PTSD symptoms.     

To the extent possible, the examining physician should be given access to the Veteran's claims file, particularly the VA C&P examination reports from December 2009 and June 2011, in order to evaluate whether there has been an increase in severity of the Veteran's PTSD.

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

If an examination by an on-site prison physician is not possible, such should be clearly noted in the file.  

3.  The RO should also undertake appropriate efforts to obtain any outstanding medical records from the Oklahoma Department of Corrections, including any treatment provided by the Joseph Harp Correctional Center.  The Veteran should be asked to provide any needed assistance in identifying and obtaining these records.  

4.  After completing all indicated development, and any additional development deemed necessary, the RO will readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond before the case is returned to the Board.       

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




